per curiam:
El 30 de agosto de 1995 se decretó la suspen-sión indefinida de varios abogados por no haber satisfecho el pago de la cuota de colegiación al Colegio de Abogados de Puerto Rico y, además, por ignorar nuestros repetidos re-querimientos que les ordenaban a mostrar causa por la cual no debían ser suspendidos de la profesión.
Oportunamente, uno de los abogados suspendidos, Salvador Rovira Martinó, compareció e informó que desde 1983 se encuentra ejerciendo la profesión de la Medicina y que no ejerce la abogacía desde esa fecha. Además, expuso “que por lo envuelto que se encuentra con sus obligaciones diarias no se percató de la situación que se estaba creando *312con su falta de pago de la cuota del Colegio”. Por último informó que había saldado su deuda con el Colegio de Abo-gados de Puerto Rico. Por su parte, la Directora Ejecutiva del Colegio de Abogados de Puerto Rico también ha compa-recido para informamos sobre el pago de la cuota por parte de Rovira Martinó.
En estas circunstancias, se ordena su reinstalación in-mediata al ejercicio de la abogacía. Se apercibe al Ledo. Salvador Rovira Martinó que en el futuro deberá siempre cumplir con sus obligaciones profesionales.

Se dictará la correspondiente sentencia.